FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                      UNITED STATES COURT OF APPEALS                   July 25, 2016

                                    TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                       Clerk of Court


 DAVID WEBB,

          Plaintiff - Appellant,

 v.                                            Nos. 16-4018, 16-4030, 16-4036
                                               (D.C. No. 2:15-CV-00213-DLR)
 MEGAN SMITH, U.S. Marshal’s                              (D. Utah)
 Service Inspector; RICK CASAS, U.S.
 Marshal’s Service Inspector; JAMES
 A. THOMPSON, U.S. Marshal for
 District of Utah; ELIZABETH LNU,
 Deputy Clerk; MICHELLE LNU,
 Deputy Clerk, LOUISE S. YORK,
 Attorney, Chief Deputy Clerk; BRENT
 WIECHMAN; MVM, PHILLIP LNU;
 RICHARD LNU; BRIAN LNU;
 CRAIG LNU; AJ LNU; DOUGLAS
 LNU; S. WILLIAMS; GARY LNU;
 BEN LNU; RICK LNU; CHORD
 LNU; J. JONES; TERRY LNU; JD
 LNU; JR LNU; ERIC LNU; SIG LNU;
 HAWS LNU; RICH LNU; HUGH
 LNU; AL LNU; PEGGY LNU;
 RHONDA LNU; UNITED STATES
 OF AMERICA,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Before KELLY, McKAY, and MORITZ, Circuit Judges. **


         Plaintiff-Appellant David Webb appeals from numerous district court

orders. We have consolidated his two prematurely filed appeals (Nos. 16-4018 &

16-4030) with a timely appeal from a final order of the district court (No. 16-

4036).

         This case arises from a suit filed by Mr. Webb against various employees

of the United States Marshals Service and the district court in connection with

Mr. Webb’s visits to the Salt Lake City federal courthouse. 1 Aplee. App. 15; see

generally Webb v. Smith, 632 F. App’x 957 (10th Cir. 2015). Mr. Webb later

added MVM, Incorporated and its employee Brent Weichman (“MVM”) as

defendants. 2 Aplee. App. 139. MVM provides courthouse security services

pursuant to a contract with the Marshals Service. The Marshals Service placed

mandatory security restrictions on Mr. Webb—he may not move about the

courthouse without a security escort and may not ask personal questions of deputy

clerks.

         Mr. Webb claims a violation of his federal and state constitutional rights, in

addition to claiming violations of the Federal Tort Claims Act (FTCA), Title VI


         **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                          -2-
of the Civil Rights Act, RICO, and state tort law. We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

      In two orders, the district court dismissed the majority of Mr. Webb’s

claims. In the first order, the district court dismissed counts I-III under the First,

Fourth, and Fourteenth Amendments for failure to allege facts that would render

Mr. Webb’s claims plausible on their face. Webb v. Smith, No. 15-civ-213-DLR

(D. Utah Jan. 22, 2016); 3 Aplee. App. 331-33. In the alternative, the district

court determined that the federal deputy court clerks were protected by absolute

judicial immunity, and all federal defendants would be entitled to qualified

immunity for want of clearly established law. Mr. Webb does not appeal the

district court’s dismissal of claims IV, V-VIII, X, and XIII-XVI for lack of

subject matter jurisdiction. Aplt. Br. at 15. The district court also precluded Mr.

Webb from filing additional amendments to his amended complaint after noting

that he was already subject to pre-screening insofar as filing new complaints.

Webb v. Smith, No. 15-civ-213-DLR (D. Utah Jan. 11, 2016); 3 Aplee. App. 326-

27.

      In the second order, the court dealt with the claims against MVM,

dismissing counts IV, IX, X for lack of plausibility, count XII (§ 1983) for failing

to allege the violation of any right (state or federal), counts XI-XIII as a matter of

law, counts XV and XVI because the claims are not recognized under Utah law,

count XVII because MVM was entitled to the “common interest” privilege

                                          -3-
recognized under Utah law, and finally, concluding that MVM and all of its

employees, operating under government contract, are entitled to qualified

immunity. Webb v. Smith, No. 15-civ-213-DLR (D. Utah Feb. 18, 2016);

6 Aplee. App. 456-62.

      On appeal and as we understand his arguments, Mr. Webb asserts that the

district court (1) should not have precluded amendments to his amended

complaint, (2) should have considered his affidavit in ruling on the MVM

defendants’ motion to dismiss, (3) erred in dismissing his Title VI claim, (4) erred

in dismissing his § 1983 claim against the MVM defendants, (5) erred in

dismissing his RICO claims against the MVM defendants, (6) erred in dismissing

his supplemental state law claims given his viable Title VI claims, (7) erred in

qualified immunity to the MVM defendants, (8) erred in overlooking his affidavit

and misconstrued the constitutional right asserted against MVM, (9) erred in

dimissing certain counts against the federal defendants (counts I-III), (10) lacked

jurisdiction to impose filing restrictions from another case upon him, (11) lacked

jurisdiction to order the Clerk to refuse a second amended complaint,

(12) overlooked his affidavits claiming that the federal defendants’ counsel

fabricated evidence, and should not have granted the federal defendants’ motion

to dismiss, but instead should have granted Mr. Webb’s motion for sanctions, (13)

ignored a Fifth Amendment violation by the federal defendants and did not afford

due process, and (14) was inconsistent in handling partially named federal

                                        -4-
defendants versus partially named MVM defendants.

      We review de novo the district court’s grant of a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). Slater v. A.G. Edwards & Sons, Inc.,

719 F.3d 1190, 1196 (10th Cir. 2013). We have considered Mr. Webb’s

arguments on appeal and affirm for substantially the reasons relied upon by the

district court. The district court did not abuse its discretion in the process of

deciding this matter.

      AFFIRMED.

                                               Entered for the Court


                                               Paul J. Kelly, Jr.
                                               Circuit Judge




                                         -5-